Joseph F. Daly, J.
I concur -with the views expressed by Judge Yan Hoesen in favor of affirming the judgment in this case. "Under the sole plea of payment inteiposed by the corporation, it is not entitled to a reduction of plaintiff's recovery, or to the extinguishment of his claim for salary accruing to his assignor subsequent to September, 1871, by proof of payments to him of an amount during the years 1870 and 1871, greater than the salary fixed by law for his office of police justice.
I. The payment of money to McQuade out of the city treasury for salary as police justice was not in the course of any employment of him by the city, the relation of employer and employee not existing between them; and there could be no running account for compensation; nor was the payment made in pursuance of any contract between them which authorized the application of an overpayment as upon an installment due in payment of installments subsequently accruing As a public judicial officer he made certain claims for salary payable from the city treasury, and he received upon each claim exactly the sum he professed himself entitled to, neither more nor less. Such payments were made by the corporate officers acting *421under what they supposed to be legal authority, on claims to the amount of each payment and in satisfaction of such claims,' and not on account of any general unliquidated indebtedness or running contract, which, upon final settlement, or at any subsequent period, authorized them to apply as payments on the-whole sum due, overpayments on particular installments by way of anticipation.
II. To recover back from McQuade, or to offset against his assignee sums paid as salary which were actually in excess of what the former was entitled to receive, the corporation must disaffirm the act of its financial officer in making such overpayment, and recover or set off the excess as moneys unlawfully and improperly received by McQuade from the treasury without any right or just claim whatever. While under a plea of payment the city must affirm the act of its agent, and claim the benefit of that act. Should the city affirm the act of the controller in making the overpayment, it would have to accept the consequences of such ratification, both those favorable to the plaintiffs assignor as well as those prejudicial to him ; and he would show that the whole payment by the controller to him was pursuant to a claim made by him for salary alleged to be due, and in satisfaction of such claim, and no more. Under a proper plea the city might have got the benefit of the excess paid to McQuade; but such plea, or the a2>propriate averments in the answer,- were withdrawn at or before the trial.
Chables P. Daly, Oh. J., dissented on the ground that under a plea of payment the defendant could show the overpayment made by mistake.
Judgment affirmed.